          Case 19-34214-KRH        Doc 31
                                       Filed 03/01/21 Entered 03/01/21 14:55:38                   Desc
                                           Page 1 of 2
                           UNITED STATES BANKRUPTCY       COURT
                               EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION

In Re:      Christelle Ndoumbe                                             CASE NO. 19-34214-KRH


                            MOTION TO DISMISS,
                NOTICE OF MOTION AND NOTICE OF THE HEARING


          NOW COMES the Chapter 13 Trustee and moves this Court to dismiss this case as provided in
11 U.S.C. 1307(c)(6) as the debtor(s) are in default in making the payments under the plan.

         Inasmuch as the legal basis for this motion is cited herein, it is respectfully requested that the
requirement of a separate memorandum of law in support of this motion be waived.

          Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the court to
consider your views on the motion, then on or before seven (7) days before the date of the hearing, you or
your attorney must:


  x File with the court, at the address shown below, a written response pursuant to Local Bankruptcy
Rule 9013-1(H). If you mail your response to the court for filing, you must mail it early enough so the
court will receive it on or before the date stated above.

                                                   Clerk of Court
                                                   United States Bankruptcy Court
                                                   701 East Broad Street, Suite 4000
                                                   Richmond, VA 23219



                                            You must also mail a copy to:
                                                  Suzanne E. Wade, Chapter 13 Trustee
                                                  7202 Glen Forest Dr. STE 202
                                                  Richmond, VA 23226



Suzanne E. Wade
Chapter 13 Trustee
7202 Glen Forest Dr. STE 202
Richmond, VA 23226
(804) 775-0979
VSBN #31868
           Case 19-34214-KRH             Doc 31      Filed 03/01/21 Entered 03/01/21 14:55:38                   Desc
                                                         Page 2 of 2
NOTICE IS HEREBY GIVEN THAT A HEARING ON THIS MOTION

WILL BE HELD AT U. S. BANKRUPTCY COURT, U. S. COURTHOUSE,

ROOM 5000, 701 EAST BROAD STREET, RICHMOND, VIRGINIA 23219,

ON April 07, 2021, AT 11:15 AM


      I f n o ti mel y r e s p o n s e h a s b e e n fi l e d o p p o s i n g t h e r el i ef r e q u es t e d, t h e C o u rt
may grant the relief requested in the motion.


       If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the motion and may enter an order granting that relief.

                                                                                       /s/ Suzanne E. Wade
Dated: March 1, 2021                                                                   _______________________
                                                                                       Suzanne E. Wade



                                                     Certificate of Service

         I hereby certify that I have this 1st day of March, 2021, mailed or hand-delivered a true copy of the
foregoing Notice of Motion to the debtor(s) Christelle Ndou mbe, 7111 Senn Way, Mechanicsville, VA
2 3 1 1 1, a n d d e bt o r( s ) att o r n e y, S C O T T W I L D E R C A R P E N T E R , E S Q . , e - m a i l :
SCOTT@NEWDAYLEGAL.COM.



                                                          /s/ Suzanne E. Wade
                                                     ____________________________
                                                              Suzanne E. Wade



Suzanne E. Wade
Chapter 13 Trustee
7202 Glen Forest Dr. STE 202
Richmond, VA 23226
(804) 775-0979
VSBN #31868
